DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the more obvious one” in claims 3 and 7 is a relative term which renders the claim indefinite. The term “the more obvious one” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
Claim 9 rejected under 35 US.C. § 101 because the claimed invention is directed to nonstatutory subject matter.
Regarding claim 9, the claim calls for a “storage medium.”  The specification regards the “storage medium” as the following: “[a] storage medium includes: a U disk, a Read-Only Memory (ROM), a Random Access Memory (RAM), a mobile hard disk, a magnetic disk, or an optical disk, and the like, which may store a program code. [Applicant’s Spec. ¶ 0055; Examiner’s emphasis]
Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claim as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).
Therefore, claim(s) 9 is/are directed towards non-statutory subject matter (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11). Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Examiner’s comment:  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim term (Kappos memo dated January 26, 2010 available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2016/0254851) [“Yan”] in view of Davis et al. (US 2018/0373304) [“Davis”].
Regarding claim 1, Yan teaches a device control method, the method comprising: 
acquiring a network module status of the device, wherein the network module status indicates whether the first radio access technology (RAT) module or the second RAT module of the device is enabled [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode]; 
detecting, if the first radio access technology module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
controlling the device according to the detected wireless data packet features so that one of the first radio access technology module and the second RAT module is enabled and the other one of the first radio access technology module and the second RAT module is disabled [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)].
However, Yan does not explicitly disclose the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the dual RAT device that employs WIFI and Bluetooth communication capability as taught by Davis. The motivation to do so would be to facilitate communication through any mix of wireless elements, radio technologies and communication channels to seamlessly provide the best communications link to a device [Davis ¶ 0081].
Regarding claim 5, Yan teaches a device control apparatus, the apparatus comprising: 
a status determination module, configured to acquire a network module status of the device, wherein the network module status indicates whether the first radio access technology (RAT) module or the second RAT module of the device is enabled [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode]; 
a feature detection module, configured to detect, if the first radio access technology module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
a mode selection module, configured to control the device according to the detected wireless data packet features so that one of the first radio access technology module and the second RAT module is enabled and the other one of the first radio access technology module and the second RAT module is disabled [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)].
However, Yan does not explicitly disclose the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the dual RAT device that employs WIFI and Bluetooth communication capability as taught by Davis. The motivation to do so would be to facilitate communication through any mix of wireless elements, radio technologies and communication channels to seamlessly provide the best communications link to a device [Davis ¶ 0081].
Regarding claim 9, Yan in view of Davis teaches a storage medium, comprising a stored program, wherein when the program is run, a device where the storage medium is located is controlled to perform the method of claim 1 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium].
Regarding claim 10, Yan in view of Davis teaches a processor, configured to run a program, wherein the program is run to perform the method of claim 1 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium; ¶ 0049: implementation through processor].
Regarding claim 11, Yan in view of Davis teaches a terminal, comprising: one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory, and configured to be executed by the one or more processors, and when executed, the one or more programs cause the one or more processors to perform the method of claim 1 [Yan ¶ 0017, Fig. 1: wireless device; ¶ 0049: processors; ¶ 0050: memory and software].
Regarding claim 12, Yan in view of Davis teaches a computer program product, wherein the computer program product is tangibly stored on a computer-readable medium and includes computer-executable instructions that, when executed, cause at least one processor to perform the method of claim 1 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium; ¶ 0049: implementation through processor].

Claim 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Davis in view of Hong (US 2020/0351696) [“Hong”].
Regarding claim 2, Yan in view of Davis teaches the method of claim 1, wherein if the wireless data packet features indicate first communication features, enabling the first RAT module and disabling the second RAT module; or if the wireless data packet features indicate second communication features, enabling the second RAT module and disabling the first RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan does not explicitly disclose the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module.
However, in a similar field of endeavor, Hong teaches the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
[Hong ¶ 0005].
Regarding claim 3, Yan in view of Davis teaches the method claim 1, wherein detecting wireless data packet features in a wireless network environment where the device is located comprises: 
acquiring a wireless data packet in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
using the more obvious one of the first communication features and the second communication features as features indicated by the wireless data packet features [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan in view of Davis does not explicitly disclose parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet.
However, in a similar field of endeavor, Hong teaches parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by [Hong ¶ 0005].
Regarding claim 6, Yan in view of Davis teaches the apparatus of claim 5, wherein if the wireless data packet features indicate first features, the mode selection module enables the first RAT module and disables the second RAT module; or if the wireless data packet features indicate second communication features, the mode selection module enables the second RAT module and disables the first RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan does not explicitly disclose the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module.
However, in a similar field of endeavor, Hong teaches the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].
Regarding claim 7, Yan in view of Davis teaches the apparatus of claim 5, wherein detecting wireless data packet features in a wireless network environment where the device is located comprises: 
by means of the feature detection module, acquiring a wireless data packet in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
using the more obvious one of the first communication features and the second communication features as features indicated by the wireless data packet features [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan in view of Davis does not explicitly disclose parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet.
However, in a similar field of endeavor, Hong teaches parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Davis in view of Liu et al. (US 2021/0051459) [“Liu”].
Regarding claim 4, Yan in view of Davis teaches the method claim 1, however, does not explicitly disclose wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on.
However, in a similar field of endeavor, Liu teaches wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on [Liu ¶ 0060: instrument may be preset to enable a Bluetooth function by default after being started up].
[Liu ¶ 0007].
Regarding claim 8, Yan in view of Davis teaches the apparatus of claim 5, however, does not explicitly disclose wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on.
However, in a similar field of endeavor, Liu teaches wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on [Liu ¶ 0060: instrument may be preset to enable a Bluetooth function by default after being started up].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of configuring a device to enable a radio by default at start-up as taught by Liu.  The motivation to do so would be to improve transmission efficiency [Liu ¶ 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474